   

   

§

y.z§‘\
-‘""‘ iii ‘P d §LY §
T“age' of 1

.¢,_a,
r,‘l E»' im.\_u l\'*_fi.zaz.

 

AO 245B (Rev. 05/1 5)'2018) Judgment in a Criminal Petty Case (Modiiied)

 

JAN ia am

 

 

UNITED STATES DISTRICT COli§RT

SOUTI-IERN DISTRICT OF CALIFORNIA F cLeaK us olsia¢ci cedar .
§ §SLM H&§N. STWCT OF CAL!HF`QE§\_J§<; §

United States of Arnerica JUDGMENT INKEH 7 K]§`C“A`SE“"""'“`“
V. (For Offenses Committed On or Aner November 1, 1987)

 

lose .Tonathan HenrriqueZ-Villanueva Case Number: 3:19'mj'20054'l‘l'

Leila W Morgan

Defendarri ’.s' A![omey

 

REGISTRA'I`ION NO. 82119298

THE DEFENDANT:
pleaded guilty to count(s) l Of COmplaint

i:| Was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Title & Section Nature of Offense Count Number§s[
8:1325(a)(2) ILLEGAL ENTRY (Misdemeanor) 1

|:| The defendant has been found not guilty on count(s)
[:l Count(s) dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the Custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

|X| Assessrnent: $10 WAIVED Fine: WAIVED
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change_of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant'S economic circumstances

Wednesday, January 9, 2019
Date of Imposition of Sentence

HONORABLE LINDA LOPEZ
UNITED STATES MAGISTRATE JUDGE

3119~mj~20()54-LL

 

